                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 07, 2019
                            UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

D.R. b/n/f NICCOLE LEWIS; and               §
NICOLE LEWIS, individually                  §
                                            §
              Plaintiffs.                   §
                                            §
VS.                                         §    CIVIL ACTION NO. 3:18–CV–00194
                                            §
DEVEREUX ADVANCED                           §
BEHAVIORAL HEALTH                           §
                                            §
              Defendant.                    §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On March 7, 2019, Defendant Devereux Advanced Behavorial [sic] Health’s

Motion to Dismiss for Plaintiff’s Failure to State a Claim (“Devereux’s Motion to

Dismiss”) (Dkt. 23) was referred to United States Magistrate Judge Andrew M. Edison

pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 26. On April 17, 2019, Judge Edison filed a

Memorandum and Recommendation (Dkt. 29) recommending that Devereux’s Motion to

Dismiss (Dkt. 23) be DENIED in part and GRANTED in part.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED and ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 29) be
      APPROVED and ADOPTED in its entirety as the holding of the Court;
      and

(2)   Devereux’s Motion to Dismiss (Dkt. 23) be DENIED in part and
      GRANTED in part.

It is so ORDERED.

      SIGNED at Galveston, Texas, this 7th day of May, 2019.



                                  ___________________________________
                                  George C. Hanks Jr.
                                  United States District Judge




                                  2
